Citation Nr: 0917248	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  02-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease, right knee, including as secondary to the service-
connected disability of residuals, fracture, left tibia and 
fibula with arthritis, left ankle, or arthritis, left knee.

2. Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse & cousin


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 through 
January 1963. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2001 and August 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Veteran, his spouse, and a cousin testified before the 
undersigned at a personal hearing at the RO in June 2008. A 
transcript of this hearing has been included in the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent medical evidence shows that it is as likely as not 
that the Veteran's current right knee degenerative joint 
disease was caused by his shift of weight to compensate for 
the pain associated with his service-connected left knee, 
ankle, and foot disabilities.




CONCLUSION OF LAW

The Veteran's degenerative joint disease, right knee, is 
proximately due to his service-connected disability of 
residuals, fracture, left tibia and fibula with arthritis, 
left ankle, or arthritis, left knee.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for a 
right knee disability, which he contends was caused by his 
already service-connected left knee, ankle and leg 
disabilities.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Service connection may also be granted 
for disabilities that are proximately due to or the result of 
a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). Any increase in severity of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the non-service-
connected condition, will also be service connected.

The Veteran is presently service-connected for residuals, 
fracture, left tibia and fibula with arthritis of the left 
ankle; arthritis, left knee, associated with residuals 
fracture, left tibia and fibula with arthritis of the left 
ankle; and metatarsalgia, left foot associated with 
residuals, fracture, left tibia and fibula with arthritis of 
the left ankle; along with GERD and a left shin scar.  See 
January 2007 rating decision.

In this case, the relevant evidence includes both VA and 
private outpatient treatment records, as well as several VA 
examination reports.

In the late 1990's VA examination reports did not reveal 
symptoms related to the right knee.  See June 1996 and April 
1997 reports.  In April 2001, however, outpatient treatment 
records begin to refer to arthritis in both knees.  His 
private doctors also noted arthritis.  See March 2002 report 
from Dr. D.  A May 2002 report from Dr. W suggests that "to 
some degree" it may be true that right knee pain was 
exacerbated due to the left knee injury.  There was no basis 
for this opinion provided.

In November 2002, the Veteran was afforded a VA examination 
in order to assess the nature and etiology of a right knee 
disability.  The examiner diagnosed degenerative joint 
disease of the right knee, but went on to say that while it 
is a possibility that the right knee disability was caused by 
the left knee, it was "somewhat speculative in nature and 
thus does not rise to the level of reasonable medical 
certainty."  In March 2003, a VA physician again suggested 
that it is a possibility that the left and right knee 
disabilities are causally connected.

In January 2004, the Veteran's private orthopaedic physician 
submitted a narrative report.  Dr. W. suggested that the 
Veteran's right knee disability "may well have been 
aggravated by shifting weight to the right to alleviate some 
of the pain on the left."  Dr. W. reiterated this opinion in 
a January 2005 treatment note.

In August 2007, a VA examiner again reviewed the claims 
folder.  He opined that it would be speculative to say that 
the right knee arthritis is proximately due to the left knee 
disability.  He neither rendered an opinion that it is or is 
not, but essentially gave no opinion at all.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the Veteran's private physicians have 
opined several times over the course of this appeal that the 
right knee arthritis was caused by a shift of weight to 
alleviate the pain on the service-connected left side, and 
because the VA examiner's opinions were essentially neutral 
in nature, the Board finds that the evidence here is in 
equipoise.  The benefit of doubt, therefore, should be given 
to the Veteran.  Service connection for the right knee 
degenerative joint disease is warranted, as it is as likely 
as not secondary to the service-connected disability of 
residuals, fracture, left tibia and fibula with arthritis, 
left ankle, or arthritis, left knee.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of his claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for degenerative joint 
disease, right knee, including as secondary to the service-
connected disability of residuals, fracture, left tibia and 
fibula with arthritis, left ankle, or arthritis, left knee, 
is granted.








REMAND

In addition to the claim decided above, the Veteran is 
seeking a total disability rating based upon individual 
unemployability (TDIU). Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total and when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the Veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment. 
38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.

The Veteran in this case is currently service connected for 
residuals, fracture, left tibia and fibula with arthritis of 
the left ankle, at a rating of 30 percent; chronic dyspepsia 
with history of GERD, at a rating of 20 percent; arthritis, 
left knee, associated with residuals fracture, left tibia and 
fibula with arthritis of the left ankle, at a rating of 10 
percent; a scar, left shin, at a rating of 10 percent; and 
metatarsalgia, left foot associated with residuals, fracture, 
left tibia and fibula with arthritis of the left ankle, at a 
rating of 10 percent.  His combined evaluation for 
compensation, prior to the rating assigned for the right knee 
disability, granted in the decision above, is 60 percent.  
See January 2007 rating decision.

Once the right knee rating is assigned, the RO must assess 
whether he meets the schedular requirements for TDIU (at 
least one rating of 40 percent or more with a combined rating 
of at least 70 percent).  Whether or not he meets that 
requirement, it must be determined whether he is in fact 
unemployable due to his service-connected disabilities.

A November 2008 "Administrative Progress Note" from a VA 
nurse practitioner suggests that the Veteran is, in fact, 
unemployable as a result of a combination of both service-
connected and non-service-connected disabilities.  The 
question must be answered whether his service connected 
disabilities alone, without consideration of either his non-
service connected disabilities or his age, render him 
unemployable.  While the Board regrets the delay, a remand is 
required so that this question can be answered.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:


1. Obtain an opinion with regard to the 
Veteran's claim for TDIU. The claims 
folder should be provided to the examiner 
and the examiner should confirm in the 
report that a review of the claims folder 
and all relevant evidence has taken place. 
If an examination is needed for this 
opinion, one should be afforded the 
Veteran.

The examiner is asked to render an opinion 
as to whether the Veteran is unemployable 
due to his service connected disabilities, 
without regard to his age or non-service-
connected disabilities. A rationale should 
be provided for the opinion expressed.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


